 

Exhibit 10.2

EXECUTION VERSION

 

AMENDMENT NO. 3

 



This Amendment No. 3 (this “Amendment”), dated as of September 3, 2014, is
entered into among Prestige Brands, Inc., a Delaware corporation (“Borrower”),
Prestige Brands Holdings, Inc., a Delaware corporation (“Holdings”), the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), the Incremental Lenders (as defined below) signatory hereto (in
their capacities as such), the Lenders party hereto and Citibank, N.A., in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and in its capacity as L/C Issuer and Swing Line Lender
and amends that certain ABL Credit Agreement dated as of January 31, 2012 (as
amended by that certain Incremental Amendment, dated as of September 12, 2012,
that certain Incremental Amendment dated as of June 11, 2013 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) entered into among the Borrower, the institutions from time to time
party thereto as Lenders (the “Lenders”), the Administrative Agent, L/C Issuer
and the other agents and arrangers named therein. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

WITNESSETH:

 

WHEREAS, Section 2.14 of the Credit Agreement provides that Borrower may from
time to time make Incremental Commitment Requests, subject to the terms and
conditions set forth therein;

 

WHEREAS, in connection with the consummation of the 2014 Transactions (as
defined in Exhibit A), the Borrower desires to create a new class of term loans
and affect certain other amendments under the Term Loan Credit Agreement
pursuant to an amendment thereto dated the date hereof (the “Term Loan
Amendment”);

 

WHEREAS, each Person identified on Schedule 1 hereto (each, an “Incremental
Lender”, and collectively, the “Incremental Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Revolving Commitment Increase in the
amount set forth opposite such Incremental Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Commitment Increases made pursuant to this
Amendment shall be $40,000,000); and

 

WHEREAS, Section 10.01 of the Credit Agreement permits certain amendments of the
Credit Agreement with the consent of the Supermajority Lenders, Administrative
Agent and the applicable Loan Parties.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 



 

 

 

Section 1.Incremental Amendment

 

This Amendment includes an Incremental Amendment referred to in Section 2.14(f)
of the Credit Agreement, and Borrower and each Incremental Lender hereby agrees
that, subject to the satisfaction of the conditions in Section 3 hereof, on the
September 2014 Amendment Closing Date (as defined below), the Revolving
Commitment Increase of such Incremental Lender shall become effective and the
Revolving Credit Commitments shall be deemed increased by the amount of the
Revolving Commitment Increases of such Incremental Lenders. After giving effect
to such Revolving Commitment Increases, the Revolving Credit Commitment of each
Revolving Credit Lender shall be as set forth on Schedule 2 hereto (and such
Schedule 2 shall supersede Schedule 2 to the Incremental Amendment to the Credit
Agreement dated June 11, 2013). Subject to the satisfaction of the conditions
set forth in Section 3 of this Amendment, the Incremental Facility Closing Date
with respect to the Revolving Commitment Increases contemplated by this
Amendment shall be September 3, 2014 (the “September 2014 Amendment Closing
Date”).

 

Section 2.Other Amendments

 

(a) The Credit Agreement is, effective as of the September 2014 Amendment
Closing Date, hereby futher amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto).

 

(b) Schedules 7.01, 7.02, 7.03, 7.08 and 7.09 attached hereto shall replace in
their entirety Sections 7.01(b), 7.02(f), 7.03(b), 7.08 and 7.09 of the
Confidential Disclosure Letter.

 

Section 3.Conditions Precedent to the Effectiveness of this Amendment

 

This Amendment shall become effective as of the date when, and only when, the
following conditions precedent have been satisfied:

 

(a) Administrative Agent shall have received counterparts of this Amendment duly
executed by (1) the Borrower, (2) each Guarantor, (3) the Administrative Agent,
(4) the Incremental Lenders and (5) the Supermajority Lenders.

 

(b) (x) no Default or Event of Default shall exist after giving effect to this
Amendment and any Revolving Loans made pursuant thereto on the September 2014
Amendment Closing Date and (y) after giving effect to the Revolving Commitment
Increases contemplated hereby, the conditions of Section 4.02(i) of the Credit
Agreement shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 4.02(i) shall
be deemed to refer to the September 2014 Amendment Closing Date).

 

(c) The Borrower shall have paid (x) to the Administrative Agent, for the
account of each Lender that consents hereto, a fee equal to 0.10% of the
Revolving Credit Commitments of such Lender immediately prior to the
effectiveness of this Amendment and (y) to the Administrative Agent, for the
account of each Incremental Lender, such fees as the Borrower shall separately
have agreed to pay such Person.

 



-2-

 

 

(d) The Administrative Agent shall have received the executed legal opinion of
Kirkland & Ellis LLP, counsel to the Borrower and the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(e) The Term Loan Amendment shall have substantially simultaneously become
effective in accordance with its terms.

 

(f) With respect to Insight and its Subsidiaries, the Administrative Agent’s
receipt of the following each in form and substance reasonably satisfactory to
the Administrative Agent and its legal counsel:

 

(i) Security Agreement Supplement;

 

(ii) joinder to the Term Loan Intercreditor Agreement;

 

(iii) joinder to the Credit Agreement;

 

(iv) counterpart to the Intercompany Note;

 

(v) subject to the Term Loan Intercreditor Agreement, certificates, if any,
representing the Pledged Equity of Insight and its Subsidiaries required to be
delivered pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank; and

 

(vi) to the extent requested by the Administrative Agent, evidence that all
other actions, recordings and filings required by the Collateral Documents that
the Administrative Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent.

 

Section 4.Representations and Warranties

 

On and as of the September 2014 Amendment Closing Date, after giving effect to
this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders as follows:

 

(a) The execution, delivery and performance by each Loan Party of this Amendment
(a) has been duly authorized by all necessary corporate or other organizational
action, and (b) does not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(x) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect;

 



-3-

 

 

(b) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, except for (i)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect or (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement);

 

(c) this Amendment and the Loan Documents (as amended hereby) has been duly
executed and delivered by each Loan Party that is a party thereto. This
Agreement and each other Loan Document (as amended hereby) constitutes, a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is a party thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity and (ii) the need for filings and registrations necessary
to create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries; and

 

(d) (x) no Default or Event of Default shall exist after giving effect to this
Amendment and any Revolving Loans made pursuant thereto on the September 2014
Amendment Closing Date and (y) after giving effect to the Revolving Commitment
Increases contemplated hereby, the conditions of Section 4.02(i) of the Credit
Agreement are satisfied (it being understood that all references to “the date of
such Credit Extension” or similar language in such Section 4.02(i) shall be
deemed to refer to the September 2014 Amendment Closing Date).

 

Section 5.Reallocation

 

The reallocation of the Revolving Credit Lenders’ Revolving Credit Loans
contemplated by Section 2.14(g) with respect to any Revolving Commitment
Increase shall occur with respect to the Revolving Commitment Increases
contemplated hereby on the September 2014 Amendment Closing Date, and the
Incremental Lenders shall make such Revolving Credit Loans on the September 2014
Amendment Closing Date as may be required to effectuate such reallocation.
Furthermore, on the September 2014 Amendment Closing Date, all participations in
L/C Obligations and Swing Line Loans shall be reallocated pro rata among the
Revolving Credit Lenders after giving effect to the Revolving Commitment
Increases contemplated hereby.

 

Section 6.Reference to and Effect on the Loan Documents

 

(a) As of the September 2014 Amendment Closing Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder,”
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the September 2014
Amendment Closing Date.

 



-4-

 

 

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

 

(d) This Amendment shall constitute a Loan Document under the terms of the
Credit Agreement.

 

Section 7.Acknowledgement and Reaffirmation of Guarantors

 

The Guarantors acknowledge and consent to all terms and conditions of this
Amendment and agree that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Loan Documents. Each Guarantor hereby ratifies and confirms its obligations
under the Loan Documents, including the Collateral and Guarantee Requirement of
the Credit Agreement and including, without limitation, its guarantee of the
Obligations and its grant of the security interest in the Collateral (as defined
in the Security Agreement) to secure the Obligations (including any Obligations
resulting from the Revolving Commitment Increases contemplated hereby).

 

Section 8.Costs and Expenses

 

The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, reproduction,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 

Section 9.Execution in Counterparts

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

Section 10.Approval

 

To the extent required by the proviso to Section 2.14(c) of the Credit
Agreement, the Administrative Agent, the Swing Line Lender and the L/C Issuer
hereby consent to the provision by the Incremental Lenders providing Revolving
Commitment Increases pursuant to the Amendment.

 



-5-

 

 

Section 11.Governing Law

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH
LOAN PARTY, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND
EACH LENDER, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER) IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 12.Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 13.Waiver of Jury Trial

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



-6-

 

 

Section 14.FATCA

 

For purposes of determining withholding Taxes imposed under FATCA, including any
FATCA-related compliance of any Person with Section 3.01(e) of the Credit
Agreement, from and after the September 2014 Amendment Closing Date, the
Borrower and the Administrative Agent agree to treat (and the Lenders hereby
authorize the Borrower and the Administrative Agent to treat) this Amendment,
the Credit Agrement and any Obligations hereunder and thereunder (including any
advances or other Obligations outstanding on the September 2014 Amendment
Closing Date) as no longer qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) and 1.1471-2T(b)(2).

 

Section 15.Waivers

 

The parties hereto agree to waive the notice requirement for Eurocurrency Rate
Loans set forth in Section 2.02(a) of the Credit Agreement with respect to any
such Loans extended on the September 2014 Amendment Closing Date.

 

-7-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 





  PRESTIGE BRANDS HOLDINGS, INC. 1, as Holdings and Guarantor         By: /s/
Ron Lombardi     Name: Ronald M. Lombardi     Title: Chief Financial Officer and
Treasurer               PRESTIGE BRANDS, INC., as Borrower         By: /s/ Ron
Lombardi     Name: Ronald M. Lombardi     Title: Chief Financial Officer and
Treasurer         BLACKSMITH BRANDS, INC.   MEDTECH HOLDINGS, INC.   MEDTECH
PRODUCTS INC.   PRESTIGE BRANDS HOLDINGS, INC. 2   PRESTIGE BRANDS
INTERNATIONAL, INC.   PRESTIGE SERVICES CORP.   THE CUTEX COMPANY   THE SPIC AND
SPAN COMPANY, as Subsidiary Guarantors         By: /s/ Ron Lombardi     Name:
Ronald M. Lombardi     Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

1 A Delaware corporation

 

2 A Virginia corporation



 



[Prestige Brands – Signature Page to Amendment No. 3 (ABL)]



 

 

 



 



  Citibank, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer, Lender
and as an Incremental Lender         By: /s/ Justin McMahan     Name: Justin
McMahan     Title:  Vice President

 



[Prestige Brands – Signature Page to Amendment No. 3 (ABL)]



 

 

 





 



  Morgan Stanley Bank, N.A.,   as a Lender and as an Incremental Lender        
By: /s/ Lisa Hansen     Name: Lisa Hansen     Title: Authorized Signatory





 



[Prestige Brands – Signature Page to Amendment No. 3 (ABL)]



 

 

 





 



  Royal Bank of Canada, as a Lender and as an Incremental Lender         By: /s/
John Flores     Name: John Flores     Title: Authorized Signatory



 



[Prestige Brands – Signature Page to Amendment No. 3 (ABL)]



 

 

 



 





  DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender and as an Incremental Lender
        By: /s/ Peter Cucchiara     Name: Peter Cucchiara     Title: Vice
President         By: /s/ Michael Winters     Name: Michael Winters     Title:
Vice President





 



[Prestige Brands – Signature Page to Amendment No. 3 (ABL)]



 

 

 

 

Schedule 1

 



Revolving Commitment Increase

 

Incremental Lender



Revolving Commitment Increase

 

Citibank, N.A.

 

 

$9,500,000

 

Morgan Stanley Bank, N.A.

 

 

$9,500,000

 

Royal Bank of Canada

 

 

$9,500,000

 

Deutsche Bank Trust Company Americas

 

 

$11,500,000

 

Total

 

 

$40,000,000

 

 

 

 

Exhibit A

 

Revolving Credit Commitments

 

Lender



Revolving Credit Commitments

 

Citibank, N.A.

 

$39,500,000

 

Morgan Stanley Bank, N.A.

 

$39,500,000

 

Royal Bank of Canada

 

$39,500,000

 

Deutsche Bank Trust Company Americas

 

$16,500,000

 

Total

 

 

$135,000,000

 



 



